Citation Nr: 9919436	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  91-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1989 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The complete 
procedural history of this case is set forth in full in the 
November 1998 Remand of the Board and is incorporated herein 
by reference.

By rating action in July 1997, the RO denied entitlement to 
service connection for headaches as secondary to the service-
connected disability of dysthymic disorder and cervical 
spine.  The veteran did not file a notice of disagreement 
with that determination and that issue is not in proper 
appellate status and will not be addressed.  38 U.S.C.A. 
§ 7105 (West 1991).

The Board also notes that by rating action in July 1997, 
service connection was granted for arthritis of the left 
knee, right knee and left ankle and a 10 percent rating for 
each disorder was assigned, effective from May 2, 1995.  
Service connection was also granted for arthritis of the left 
and right hand and a 10 percent evaluation was assigned for 
each disability effective from November 5, 1996.  The Board 
has construed the October 1998 informal hearing presentation 
as a notice of disagreement and the RO issued a statement of 
the case as to the issues in December 1998.  The veteran has 
not submitted a substantive appeal as to the issues of 
entitlement to earlier effective dates for the grant of 
service connection for arthritis of the left and right knee 
and left ankle and for arthritis of the left and right hand 
and those issues are not in appellate status. 


FINDINGS OF FACT

1.  The service medical records show a diagnosis of 
headaches, possibly related to cervical degenerative disc 
disease, but do not otherwise show that headaches were 
incurred in or aggravated by active service.

2.  There is no medical evidence relating current headaches 
to the veteran's active service. 


CONCLUSION OF LAW

Service connection for headaches on a direct basis is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that on entrance examination 
in October 1962, the veteran denied a history of frequent or 
severe headaches and the neurological evaluation was normal.  
In February 1988, the veteran was seen for complaints of dull 
pain in the left part of the scalp present continuously for 
years.  It was noted that he was currently undergoing medical 
board proceedings for low back pain and had four previous 
normal ophthalmologic examinations.  It was also noted that 
he had a history of severe degenerative disc disease of the 
cervical spine.  On examination, the neck had full range of 
motion.  Pupils were equal, round, regular, reacted to light 
and accommodation.  External ocular movements were intact.  
Fundi were clear.  Cranial nerves II to XII were intact.  The 
assessment was cephalalgia most likely related to cervical 
degenerative disc disease.  On a December 1997 Report of 
Medical History (Standard Form 93), the veteran denied a 
history of frequent or severe headaches.  A January 1988 
Narrative Summary shows that the veteran did not report a 
history of headaches and there was no diagnosis of headaches.  
A March 1988 Medical Board Report does not show a diagnosis 
of headaches.

On VA examination in February 1989, the veteran reported a 
history of occipital headaches in 1981, etiology unknown.  
Examination of the head, face and neck was negative.  The 
diagnoses included headache, etiology unknown.

VA outpatient and hospital records dated from March 1989 to 
June 1991 include a March 1989 report of a computerized 
tomography (CT) scan of the head which was normal.

In January 1990, the veteran testified that he had headaches 
which he related to depression and pain.  The February 1992 
hearing did not include testimony from the veteran regarding 
headaches.

Records of the Social Security Administration, received in 
November 1992, do not include complaints, findings or 
diagnoses of headaches.

On VA examination in April 1995, the veteran reported 
recurrent headaches which he attributed to stress arising 
from cervical spine degenerative joint disease, dysthymia and 
post-traumatic stress disorder (PTSD).  The assessment was 
episodic tension-type headaches.  

VA outpatient records dated from January 1993 to November 
1996 include a November 1995 report of a head CT scan which 
was normal.  A July 1996 entry noted that the veteran 
reported he had headaches which started in 1988 at the left 
temporal head region.  The impression included common 
migraines.

On VA neurologic examination in October 1996, the veteran 
reported that he had headaches for many years that started 
bothering him since 1987 or 1988.  He indicated that the 
headaches are mostly on the left side around the temporal 
region, associated with occasional nausea.  The assessment 
was migraine headache.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
1131 (West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

After a full review of the record, including the contentions 
and testimony of the veteran, the Board concludes that 
service connection for headaches is not warranted.  As noted 
above in the introduction, the claim for entitlement to 
service connection for headaches secondary to the service-
connected dysthymic and cervical spine disorders is not in 
appellate status.  Therefore, the sole issue for 
consideration is entitlement to service connection for 
headaches on a direct basis.  The service medical records do 
not show a diagnosis of headaches independent of any other 
disability.  There is one diagnosis of cephalalgia in 1988 
which was related to degenerative disease of the cervical 
spine.  However, at the time of the Medical Board proceedings 
in March 1988, prior to discharge, there were no complaints, 
findings or diagnoses of headaches.  The post-service medical 
records do show diagnoses of headaches.  However, there is no 
medical evidence relating the currently found headaches to 
the veteran's active service.  As such, there is simply no 
evidence that headaches were directly incurred during the 
veteran's active service.  In relation to the veteran's 
contentions, the Board notes that lay persons are not 
competent to render testimony concerning medical causation.  
Dean v. Brown, 8 Vet. App. 449, 455 (1995). Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board concludes that 
the preponderance of the evidence is against the claim for 
entitlement to service connection for headaches on a direct 
basis.  The Board has considered the doctrine of reasonable 
doubt, but the evidence does not show such an equipoise of 
the positive with the negative evidence so as to warrant 
service connection for headaches.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches on a direct 
basis is denied.


REMAND

The veteran seeks a compensable rating for hearing loss.  
During the pendency of the veteran's appeal, the portion of 
the VA's Schedule for Rating Disabilities that addresses the 
ear and other sense organs was amended, effective on June 10, 
1999.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has indicated 
that when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As such, consideration must be given to the 
evaluation for assignment under both the old and new 
criteria, and another VA audiological examination is 
therefore required.  The RO should obtain any recent 
treatment records prior to the examination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
hearing loss.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond the RO should 
obtain all the veteran's VA treatment 
records which are not in the claims file 
and associate them with the claims file..

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
audiological examination to determine the 
current extent of bilateral hearing loss.  
Such tests as the examiner deems 
necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should consider the 
application both the old and new 
Diagnostic Code 6100 and Court's holding 
in Karnas with regard to the issue of 
entitlement to a compensable evaluation 
for bilateral hearing loss.  The RO 
should determine the rating for that 
disability most favorable to the veteran 
with consideration given to the effective 
date of the change in regulations.  If 
the decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

